Title: From George Washington to Brigadier General David Forman, 28 October 1777
From: Washington, George
To: Forman, David



Dr sr
Head Qrs. [Whitpain Township, Pa.] 28th Octor 1777.

I wrote you last eveng with respect to reinforceing Red Bank, & Fort Mifflin, my anxiety from the importance of those places, is so great, that I cannot help urging you again to throw in without loss of time, what assistance The Commanding officers and your self may think necessary, and such as you may be able to afford them. I informd you that the reinforcement order’d, from hence was detain’d by the weather, a continuance of which, still prevents the March of it, and may retard their passage, when they set off, for which reason, I wish your immediate 

consultation with the officers, that you may know what reinforcements are necessary & supply them if possible without loss of time I am Dr Sr &c.

G. W——n


P.S. If you mention the coming down of a reinforcement, it may reach the Enemys Ears, and they endeavour to intercept it. for which reason I wish it may be kept as secret as can be.

